ACCEPTED
                                                                                          04-14-00916-CR
                                                                               FOURTH COURT OF APPEALS
                                                                                    SAN ANTONIO, TEXAS
                                                                                     4/13/2015 1:29:07 PM
                                                                                            KEITH HOTTLE
                                                                                                   CLERK

                               NO. 04-14-00916-CR

                                                                         FILED IN
                                                                  4th COURT OF APPEALS
                                  IN THE                           SAN ANTONIO, TEXAS
                         FOURTH COURT OF APPEALS                  4/13/2015 1:29:07 PM
                                OF TEXAS                            KEITH E. HOTTLE
                          AT SAN ANTONIO, TEXAS                           Clerk




                              EBERTO A. MENDEZ,
                                   Appellant

                                     VS.
                             THE STATE OF TEXAS,
                                   Appellee


                   MOTION TO WITHDRAW AS COUNSEL

TO THE HONORABLE COURT OF APPEALS:

         Comes now, and RICHARD B. DULANY, JR., Assistant Public Defender,

counsel for Appellant in the above-styled appeal, and respectfully requests

permission to withdraw as counsel.

                                          I.

         The Bexar County Public Defender’s office was appointed on December 29,

2014 to represent Appellant in this appeal from the revocation of probation and

adjudication of guilt in this case, obtained upon Appellant’s plea of true to the trial

court.

                                          II.

         Undersigned counsel has conducted a diligent review of the record and

pertinent case law, and counsel finds the appeal to be wholly frivolous. Counsel
has filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967) and High v.

State, 573 S.W.2d 807 (Tex.Crim.App. 1978), in which counsel relates that he has

diligently searched the record and has failed to find any meritorious issues for

review on appeal.

                                          III.

      Counsel has provided Appellant, by Certified Mail, a copy of the brief filed

in this case, along with a letter outlining Appellant’s rights under Anders, including

the right to review the appellate record and file a pro se brief.

                                          IV.

      Counsel has provided Appellant with a motion for pro se access to the

appellate record to sign, date, and return to this Court for filing. See Kelly v. State,

436 S.W.3d 313, 318-19 (Tex. Crim. App. 2014).

                                          V.

      Counsel has provided Appellant a copy of this Motion to Withdraw

contemporaneously with filing of said brief.

                                          VI.

      For the above reasons, counsel respectfully requests permission to withdraw

from further representation of Appellant.

                                        Respectfully submitted,

                                        /s/ Richard B. Dulany, Jr.
                                        ____________________________________
                                        RICHARD B. DULANY, JR.
                                    Assistant Public Defender
                                    Bexar County Public Defender’s Office
                                    101 W. Nueva St., Suite 310
                                    San Antonio, Texas 78205
                                    richard.dulany@bexar.org
                                    (210) 335-0701
                                    FAX (210) 335-0707
                                    Texas Bar No. 06196400

                                    ATTORNEY FOR APPELLANT

            CERTIFICATE OF SERVICE AND COMPLIANCE

      I HEREBY CERTIFY that a true and correct copy of the above and

foregoing Motion To Withdraw as Counsel has been delivered electronically to the

Bexar County District Attorney’s Office, Appellate Division, Paul Elizondo

Tower, 300 Dolorosa St., Suite 710, San Antonio, Texas 78205, on April 13, 2015.

      I further certify that a true and correct copy of the foregoing motion was

served upon Eberto A. Mendez, TDCJ# 01965661, Dominguez State Jail, 6535

Cagnon Road, San Antonio, Texas 78252-2202, by certified mail, return receipt

requested, Article No. 7012 1640 0002 4217 9888, on April 13, 2015.

      This document contains 442 words.


                                    /s/ Richard B. Dulany, Jr.
                                    ____________________________________
                                    RICHARD B. DULANY, JR.